Cite as 2016 Ark. App. 277


                ARKANSAS COURT OF APPEALS
                                     DIVISION IV
                                     No. CV-15-987


                                               OPINION DELIVERED MAY 25, 2016
 MAC WESTMORELAND
                 APPELLANT

 V.                                            APPEAL FROM THE ARKANSAS
                                               WORKERS’ COMPENSATION
 MENA PUBLIC SCHOOLS;                          COMMISSION
 ARKANSAS SCHOOL BOARDS                        [NO. G202898]
 ASSOCIATION; DEATH &
 PERMANENT TOTAL DISABILITY
 TRUST FUND
                     APPELLEES                 AFFIRMED



                         ROBERT J. GLADWIN, Chief Judge

       Appellant Mac Westmoreland appeals the October 26, 2015 opinion of the Arkansas

Workers’ Compensation Commission that affirmed and adopted the April 8, 2015 opinion

of the Administrative Law Judge, which denied appellant’s request for additional medical

treatment for his back and neck injuries and temporary-total-disability benefits associated

with his right shoulder injury that occurred on April 3, 2012. Appellant argues that the

decision of the Commission is not supported by substantial evidence. We affirm.

      We review a decision of the Commission to determine whether there is substantial

evidence to support it. Queen v. Nortel Networks, 2013 Ark. App. 523. We review the

evidence and all reasonable inferences deducible therefrom in the light most favorable to

the Commission’s findings. Id. It is the Commission’s province to weigh the evidence and

determine what is most credible. Id. The issue on appeal is not whether we would have
                                Cite as 2016 Ark. App. 277

reached a different result or whether the evidence would have supported a contrary

conclusion; we will affirm if reasonable minds could reach the Commission’s conclusion.

Id.

       It is the Commission’s duty, not ours, to make credibility determinations, to weigh

the evidence, and to resolve conflicts in the medical opinions, evidence, and testimony.

Adams v. Bemis Co., Inc., 2010 Ark. App. 859, at 2. Where the Commission has denied a

claim because of the claimant’s failure to meet his or her burden of proof, the substantial-

evidence standard of review requires that we affirm if the Commission’s opinion displays a

substantial basis for the denial of relief. Bolus v. Jack Cecil Hardware, 2013 Ark. App. 288.

Because this is the sole issue now before us, and because the Commission’s opinion

adequately explains the decision, we affirm by memorandum opinion. In re Memorandum

Opinions, 16 Ark. App. 301, 700 S.W.2d 63 (1985) (per curiam).

       Affirmed.

       KINARD and GRUBER, JJ., agree.
       Orvin W. Foster, for appellant.
       Worley, Wood & Parrish, P.A., by: Melissa Wood, for appellees.




                                             2